DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the application filed 15 December 2020. 
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing what the type of algorithm orchestration component is, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Paragraph 57 gives examples of different algorithms that can include, but are not limited to and lists several algorithms. The record would need to be made clear of what the algorithms in the algorithm orchestration component are. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to a method, machine-readable storage medium and a system which are statutory categories of invention (Step 1: YES). 
Independent claims 1, 12, and 19 recite an algorithm orchestration component that receives image processing request from medical imaging providers and identifies workflows applicable to medical images associated with the medical image processing requests, the workflows respectively comprising one or more medical image inferencing models and a workflow execution component executes the workflows on the medical images in association with reception of the image processing requests. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a medical imaging provider and patient through receiving medical images from the patient and determining workflow diagnosing (para [0057])). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “system”, “memory”, “processor” and “network”, “machine readable storage medium”, are recited at a high level of generality (e.g., that the calculating and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 17 and 
Paragraph 240, where “It is to be appreciated that FIG. 27 describes software that acts as an intermediary between entities and the basic computer resources described in the suitable operating environment 2700. Such software includes an operating system 2718. Operating system 2718, which can be stored on disk storage 2714, acts to control and allocate resources of the computer system 2702. Applications 2720 take advantage of the management of resources by operating system 2718 through program modules 2724, and program data 2726, such as the boot/shutdown transaction table and the like, stored either in system memory 2706 or on disk storage 2714. It is to be appreciated that the claimed subject matter can be implemented with various operating systems or combinations of operating systems.”
Paragraph 238, where “By way of illustration, and not limitation, non-volatile memory 2712 can include read only memory (ROM), programmable ROM (PROM), electrically programmable ROM (EPROM), electrically erasable programmable ROM (EEPROM), Flash memory, 3D Flash memory, or resistive memory such as resistive random access memory (RRAM). Non-volatile memory 2712 can employ one or more of the disclosed memory devices, in at least some examples”
Paragraph 253, where “As used in this application, the terms "component," "system," "subsystem" "platform," "layer," "gateway," "interface," "service," "application," "device," and the like, can refer to and/or can include one or more computer-related entities or an entity related to an operational machine with one or more specific functionalities. The entities disclosed herein can be either hardware, a combination of hardware and software, software, or software in execution. For example, a component can be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer. By way of illustration, both an application running on a server and the server can be a component. One or more components can reside within a process and/or thread of execution and a component can be localized on one computer and/or distributed between two or more computers. In another example, respective components can execute from various computer readable media having various data structures stored thereon” 
Paragraph 242, where “Network interface 2742 encompasses wire or wireless communication networks such as local-area networks (LAN) and wide-area networks (WAN) and cellular networks. LAN technologies include Fiber Distributed Data Interface (FDDI), Copper Distributed Data Interface (CDDI), Ethernet, Token Ring and the like.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-11, 13-18 and 20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. The claims further recite a user interface which is generically recited in paragraph 143. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, 12-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (US 2010/0049740 A1) in view of Shen (US 2003/0212580 A1).


CLAIM 1-
Iwase teaches the limitations of:
a memory that stores computer executable components and a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise (Iwase teaches a memory and processor that runs the software components (para [0042-0043]))
 an algorithm orchestration component that receives image processing requests from medical imaging providers via a network (Iwase teaches that an algorithm processes the image requests from the healthcare professionals via a network (para [0094, 0083, claim 10])
and identifies workflows applicable to medical images associated with the medical image processing requests (Once completed, the customizations may be recorded and saved into the workflow stage, which is stored in the new workflow template. Later, when applying this workflow template to a new set of medical image data in creating a workflow scene, the customized operations would be performed as recorded to the new set of medical image data. In one embodiment, Block 850 may be optional if the operations provided by the pre-defined workflow stage are satisfactory (para [0087]))

Iwase does not explicitly teach, however Shen teaches:
the workflows respectively comprising one or more medical image inferencing models (Flow metrics may include workflow statistics that are presented to a user in an order following the discrete steps in the model medical imaging process, where the workflow statistics correspond at least to steps of pretesting, testing, and post-testing. Flow metrics may include information flow statistics that are presented to a user in an order following the discrete steps in the model medical imaging process, where the information flow statistics provide a measure of efficiency and accuracy related to the discrete steps in the model medical imaging process (para [0008]))
and a workflow execution component that executes the workflows on the medical images in association with reception of the image processing requests (Process metrics may include flow metrics that correspond to one or more the discrete steps in the model medical imaging process based on the correlated data. One or more limiting steps in the model medical imaging process may be identified using the flow metrics. The flow metrics may be presented to a user in an order following the discrete steps in the model medical imaging process to enable the user to identify one or more limiting steps in the model medical imaging process (para [0007]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Iwase to integrate the application of providing multiple workflow modeling processing algorithms of Shen with the motivation of improving workflow and information-based transactions (see: Shen, paragraph 3).

CLAIM 2-
Iwase in view of Shen teaches the limitations of claim 1. Regarding claim 2 Iwase further teaches:
an activity logging component that tracks activity information regarding the image processing request and the workflows executed for the image processing requests (Iwase teaches that the workflow stages (i.e., activity logging information) are recorded and can be applied to execute the workflow on image processing operations (para [0024]))

CLAIM 3-
Iwase in view of Shen teaches the limitations of claim 1. Regarding claim 3, Iwase further teaches:
a management component that provides access to the activity information via a management application (In one embodiment, Advanced Preprocessing Server 150 performs automated pre-processing of medical image data managed by the Workflow Management Server 140… Upon completion, the results of the rendering are automatically sent to the Workflow Management Server 140 for storing in the Medical Data Storage 160. In another embodiment, the automatically pre-processed results are also sent to 3D Workstation 120, allowing a specialist on the 3D Workstation 120 to perform quality assurance on the automatic pre-processing (para [0043]))

CLAIM 4-
Iwase in view of Shen teaches the limitations of claim 3. Regarding claim 4, Shen further teaches:
an activity analysis component that processes the activity information and generates performance evaluation report information based on the activity information (Shen teaches that the performance metrics model based on outcome metrics (i.e., activity analysis of activity information) creates a performance evaluation report (para [0046]))
and a dashboard component that presents the performance evaluation report information via a dashboard user interface of the management application (Shen does the dashboard where this report is presented (Figure 1, Figure 24, para [0044]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Iwase to integrate the application of providing multiple workflow modeling processing algorithms that use performance evaluation data of Shen with the motivation of improving workflow and information-based transactions (see: Shen, paragraph 3).

CLAIM 5-
Iwase in view of Shen teaches the limitations of claim 4. Regarding claim 5, Shen further teaches:
wherein the workflow execution engine generates and returns workflow results to the medical imaging providers, the workflow results comprising outputs of the one or more medical image inferencing models (Shen teaches that as the medical image data is processed, the data is input and then outputted into statistical modeling to determine less expensive imaging protocols (para [0116, 0118]))
and wherein the computer executable components further comprise: a feedback component that receives feedback regarding accuracy of the outputs of the one or more inferencing models (Shen teaches that clinician’s may give feedback and this data is incorporated into the metrics when determining the workflows for the models (para [0083, 0109, 0111]))
wherein the activity analysis component further generates the performance evaluation report information based on the feedback (Shen teaches that the performance evaluation takes into account feedback metrics data (para [0110-0111]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Iwase to integrate the application of providing multiple workflow modeling processing algorithms that use performance evaluation data of Shen with the motivation of improving workflow and information-based transactions (see: Shen, paragraph 3).

CLAIM 6-
Iwase in view of Shen teaches the limitations of claim 2. Regarding claim 6, Shen further teaches:
wherein the activity information identifies devices from which the image processing requests were received (Shen teaches that different diagnosis devices are tracked and used in the data for the assessment scoring (para [0092]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Iwase to integrate the application of providing multiple workflow modeling processing algorithms that use device data of Shen with the motivation of improving workflow and information-based transactions (see: Shen, paragraph 3).


CLAIM 7-
Iwase in view of Shen teaches the limitations of claim 2. Regarding claim 7, Shen further teaches:

wherein the activity information identifies the one or more medical image inferencing models executed for the image processing requests (The analysis metrics may include clinical risk assessment metrics to use an established or published model to assess risks in given patients and a need for further diagnostic imaging tests. The analysis metrics may include clinical risk assessment metrics to use an established or published model to assess risks in given patients and compare to post imaging risk classification to assess the established or published model (para [0017]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Iwase to integrate the application of providing multiple workflow modeling processing algorithms of Shen with the motivation of improving workflow and information-based transactions (see: Shen, paragraph 3).

CLAIM 8-
Iwase in view of Shen teaches the limitations of claim 2. Regarding claim 8, Iwase further teaches:
wherein the activity information identifies attributes of the medical images (Each image processing operation produces one or more image processing parameters. In some embodiments, at least three types of image processing parameters are produced: image specific parameters, processing parameters, and displaying parameters. Image specific parameters describe identification, size and format of the medical image data processed (para [0057]))

CLAIM 10-
Iwase in view of Shen teaches the limitations of claim 2. Regarding claim 10, Shen further teaches:

wherein the activity logging component further generates activity logs for the image processing requests, the activity logs identifying the workflows executed for each image processing request and the execution status of the workflows (Test reporting (step 322) may include test results classification, such as normal or abnormal, post-testing risk classification, such as low, intermediate or high risk, results delivery status, and results reception level, such as understand it, not understand it or more questions (para [0065]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Iwase to integrate the application of providing multiple workflow modeling processing algorithms of Shen with the motivation of improving workflow and information-based transactions (see: Shen, paragraph 3).

CLAIM 12-
Claim 12 is significantly similar to claim 1 and is rejected upon the same prior art as claim 1. 

CLAIM 13-	
Claim 13 is significantly similar to claims 2 and 3 and is rejected upon the same art as claims 2 and 3. 

CLAIMS 14-15-
Claims 14-15 are significantly similar to claims 4-5 and are rejected upon the same prior art as claims 4-5 respectively. 

CLAIM 16-
Claim 16 is significantly similar to claims 6-8 and is rejected upon the same art as claims 6-8. 

CLAIM 17-
Claim 17 is significantly similar to claim 10 and is rejected upon the same prior art as claim 10.

CLAIM 19-
Claim 19 is significantly similar to claim 1and is rejected upon the same prior art as claim 1. 

CLAIM 20-
Claim 20 is significantly similar to claims 2-3 and is rejected upon the same prior art as claims 2-3. 


Claim(s) 9, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (US 2010/0049740 A1) in view of Shen (US 2003/0212580 A1) and further in view of Vijayakr (US 2019/0385099 A1).

CLAIM 9-
Iwase in view of Shen teaches the limitations of claim 2. Regarding claim 9, Iwase in view of Shen does not explicitly teach, however Vijayakar teaches:

wherein the activity information identifies workflow execution errors encountered for one or more of the workflows ((ii) embedded shared services including instrumentation as a service, auditing function and the like, (iii) data routing, (iv) visibility to request data processing workflows and logging functions to provide traceability of every action taken by the framework, (v) process error reporting and related alert/notification communication, (vi) process queue management and the like (para [0008]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Iwase in view of Shen to integrate the application of providing error indications of Vijayakar with the motivation of improving user experience by providing more visibility and traceability of standardization of error handling (see: Vijayakr, paragraph 5).



CLAIM 11-
Iwase in view of Shen teaches the limitations of claim 2. Regarding claim 9, Iwase in view of Shen does not explicitly teach, however Vijayakar teaches:

an auditing component that provides access to the activity logs via a management application and provides an auditing function via the activity logs for performing root cause analysis regarding workflow execution errors encountered for one or more of the workflows (((ii) embedded shared services including instrumentation as a service, auditing function and the like, (iii) data routing, (iv) visibility to request data processing workflows and logging functions to provide traceability of every action taken by the framework, (v) process error reporting and related alert/notification communication, (vi) process queue management and the like (para [0008]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Iwase in view of Shen to integrate the application of providing error indications of Vijayakar with the motivation of improving user experience by providing more visibility and traceability of standardization of error handling (see: Vijayakr, paragraph 5).

CLAIM 18-
Claim 18 is significantly similar to claim 11 and is rejected upon the same prior art as claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                  

/ROBERT A SOREY/Primary Examiner, Art Unit 3626